Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se une el Juez Asociado Señor Rebollo López.
Por entender que la Ley de Relaciones del Trabajo de Puerto Rico nos priva de autoridad para revisar la orden de la Junta de Relaciones del Trabajo (en adelante la Junta), y que en esta etapa de los procedimientos debemos abstenernos de evaluar la corrección del decreto de que el Centro de Recaudación de Ingresos Municipales (en ade-lante el C.R.I.M.) es un patrono y que sus empleados de oficina, técnicos y profesionales tienen derecho a sindicarse para la negociación colectiva, disentimos. Al así decidir, reiteramos nuestra posición a los efectos de que este Tribunal carece de jurisdicción para revisar las órdenes emi-tidas por la Junta, trabadas al amparo de la Ley de Rela-ciones del Trabajo de Puerto Rico, en las que ésta no ha determinado que se ha incurrido en una práctica ilícita del trabajo, a tenor del Art. 9 de dicha ley, 29 L.P.R.A. sec. 70. Véase U.P.R. v. Asoc. Pur. Profs. Universitarios, 136 D.P.R. 335 (1994), opinión disidente. Según el esquema de ley vi-gente, es sólo al revisar una determinación de práctica ilí-cita que podríamos examinar colateralmente las determi-naciones previas de la Junta con respecto a controversias relativas a representación sindical.
I
La Federación Central de Trabajadores presentó ante la Junta sendas peticiones para que se le reconociera como representante de ciertos empleados profesionales y de cier-tos empleados no profesionales del C.R.I.M. Luego de cele-brar una audiencia pública, la Junta determinó que el *981C.R.I.M. era un patrono según el Art. 2(z) y (11) de la Ley de Relaciones del Trabajo de Puerto Rico, 29 L.P.R.A. see. 63, y estructuró las dos (2) unidades apropiadas de emplea-dos que tendrían derecho a sindicarse en: (a) empleados de oficina, y (b) empleados técnicos y profesionales. Por enten-der que se habían suscitado controversias de representa-ción, consideró apropiado ordenar la celebración de eleccio-nes para resolverlas.
Tras solicitar sin éxito la reconsideración a la Junta, el C.R.I.M. apeló ante nos amparándose, sin más discusión, en el Art. 3.002(d) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22i(d)), entonces vigente.(1) A petición del C.R.I.M., en auxilio de nuestra jurisdicción, el 26 de julio de 1995 una Sala Especial de Verano paralizó los procedimientos de representación y elecciones. Por su parte, la Junta oportunamente compareció y solicitó que se desestimara el recurso de autos “por no ser apelable en esta etapa de los procedimientos la determinación emitida por la Junta el 8 de junio de 1995”. Oposición a recurso de apelación, pág. 10.
II
La ley especial que rige las relaciones obrero-patronales en Puerto Rico, Ley Núm. 130 de 8 de mayo de 1945, según enmendada, 29 L.P.R.A. sec. 61 et seq., conocida como la Ley de Relaciones del Trabajo de Puerto Rico, establece un esquema de revisión judicial que permite nuestra interven-ción sólo en los casos en que la Junta haya emitido una decisión final sobre una práctica ilícita del trabajo. En re-lación con las decisiones y órdenes en casos de representa-*982ción, la Asamblea Legislativa claramente dispuso que és-tas sólo serán revisables mediante un ataque colateral, subsiguiente a una decisión y orden por prácticas ilícitas de trabajo. Al respecto, el Art. 5(3) de la ley dispone, en lo pertinente, lo siguiente:
(3) Cuando se suscite una controversia relativa a la repre-sentación de los empleados, la Junta podrá investigar y resolver tal controversia. ... Las conclusiones de la Junta, el proce-dimiento electoral, la resolución de la controversia relativa a la representación, la determinación de la unidad y el certificado del resultado de cualquier elección así llevada a cabo, serán finales y estarán sujetos a revisión judicial sólo de la manera que se dispone en el inciso (4) de est[e artículo]. (Enfasis suplido.) 29 L.P.R.A. see. 66.
Sobre la única manera dispuesta en ley para revisar judicialmente las conclusiones de la Junta en procedimien-tos de representación, como el de autos, el inciso 4 del Art. 5 de la Ley Núm. 130, supra, dispone lo siguiente:
(4) Siempre que una orden de la Junta dictada de acuerdo con [el artículo 9 de esta Ley] se base, en todo o en parte, en hechos certificados después de una investigación o audiencia pública efectuada de acuerdo con el inciso (3) de est[e artículo], y exista una petición para que se ponga en vigor dicha orden y para que se revise, la certificación y el expediente de la inves-tigación o audiencia efectuada de acuerdo con el inciso (3) de est[e artículo] se incluirán en la transcripción del expediente completo que ha de presentarse de acuerdo con [el artículo 9] y entonces el decreto del tribunal, poniendo en vigor, modifi-cando, o anulando en todo o en parte la orden de la Junta, se hará y se expedirá a base de los autos, el testimonio y los pro-cedimientos expuestos en dicha transcripción. 29 L.P.R.A. see. 66(4).
El referido artículo 9, por su parte, dispone sobre el pro-cedimiento para que la Junta emita órdenes relacionadas a la comisión de prácticas ilícitas del trabajo. 29 L.P.R.A. see. 70(1). En su inciso (2)(a) y (b) establece el procedimiento que habrá de seguirse ante el Tribunal Supremo para soli-citar el cumplimiento o la revisión de una decisión y orden de la Junta en casos de práctica ilícita de trabajo. 29 L.P.R.A. sec. 70(2)(a) y (b).
*983En su obra sobre derecho laboral, los profesores Deme-trio Fernández y Celina Romany concluyen que la alusión al artículo 9 “pone de relieve el principio que también im-pera en la jurisdicción federal de que las decisiones del procedimiento de representación sólo son revisables a tra-vés de la vía colateral de la comisión de prácticas ilícitas de trabajo”. D. Fernández y C. Romany, Derecho Laboral: Ca-sos y Materiales, Río Piedras, Ed. U.P.R., 1987, pág. 362.(2) Véase, además, D.M. Helfeld, Derecho Laboral, 64 Rev. Jur. U.P.R. 821, 842 (1995).
El propósito de este esquema de revisión judicial es pro-mover la paz industrial. Con ello se pretende evitar que los patronos acudan a los tribunales para dilatar los procedi-mientos de elecciones, además de que, en muchos casos, el resultado del escrutinio tornará en académica dicha impugnación. Véase R.A. Gorman, Basic Text on Labor Law: Unionization and Collective Bargaining, Minnesota, Ed. West Publishing Co., 1976, pág. 11. Fue precisamente la intención del Legislador evitar esas dilaciones y la ex-tensa jurisprudencia interpretativa del Tribunal Supremo federal así lo ha ratificado. Véanse: Boire v. Greyhound Corp., 376 U.S. 473 (1964); A.F. of L. v. Labor Board, 308 U.S. 401 (1939).
Por nuestra parte, en el pasado hemos reconocido y en-dosado este esquema de revisión judicial limitado única-mente a decisiones finales de la Junta sobre prácticas ilí-citas del trabajo. En Junta Relaciones Trabajo v. Ortega, 79 D.P.R. 760, 765 esc. 5 (1956), expresamos que “[u]na resolución de la Junta en un procedimiento de representa-ción no es revisable. ... Si el procedimiento de representa-ción culmina en una certificación designando a una unión como el representante de los trabajadores en cuanto a ne-*984gociar colectivamente, y luego al patrono se le imputa una práctica ilícita de trabajo por negarse a negociar con la unión, el patrono puede en el recurso de práctica ilícita —que es revisable por nosotros— impugnar la jurisdicción de la Junta”. (Citas omitidas.) Además, señalamos que “el hecho de que el patrono impugne la jurisdicción de la Junta es inmaterial en cuanto a la cuestión ante nos, a menos que, según se ha indicado antes, el caso esté clara-mente fuera de la facultad de la Junta”. (Enfasis suplido.) íd.
Asimismo en Luce & Co. v. Junta Relaciones del Trabajo, 82 D.P.R. 96, 98-99 (1961), expresamos que, según se ha resuelto en la jurisdicción federal, no constituye una orden final sujeta a revisión: “a) una resolución sobre cer-tificación para la determinación de representantes a los fines de negociación colectiva, ... a menos que se haya dic-tado una orden final en un procedimiento para la preven-ción de prácticas ilícitas basada en hechos certificados en un procedimiento de representación ...; f) una orden para la celebración de elecciones a los fines de determinar la unidad contratante para fines de negociación.” (Citas omitidas.) En dicho caso concluimos que una resolución de la Junta, que desestime una solicitud para que se instaran cargos por práctica ilícita de trabajo, no era una orden final revisable por este Tribunal, según dispone el Art. 9(2)(b) de la Ley Núm. 130, supra, 9 L.P.R.A. sec. 69(2)(b).
Recientemente en U.P.R. v. Asoc. Pur. Profs. Universitarios, supra, págs. 348-349, una mayoría de este Tribunal reiteró que este
... esquema ... persigue propósitos que compartimos y debe-mos acogerlo en nuestra jurisdicción en todo lo posible, sobre todo en vista de que nuestra Ley de Relaciones del Trabajo tuvo a la federal como modelo. Dejamos claramente establecido, —como no lo habíamos hecho nunca antes— que de ordinario la revisión judicial de una orden de la Junta, en casos corrientes de representación, procede únicamente por la vía colateral, como parte de una determinación de la Junta sobre práctica ilícita de trabajo. Protegemos así los legítimos intereses del tra-bajador en Puerto Rico. (Enfasis suprimido.)
*985En la jurisdicción federal se ha establecido una excep-ción a la normativa antes reseñada. En Leedom v. Kyne, 358 U.S. 184 (1958), se decidió que procedía la revisión judicial directa cuando la propia Junta admitió haber ac-tuado en exceso de los poderes que se le delegaron, así como en contra de una clara disposición estatutaria, y cuando de otro modo los empleados que llevaron la acción no tendrían manera de revisar la actuación de la Junta que les privó de un derecho que el estatuto explícitamente les otorgó.
En U.P.R. v. Asoc. Pur. Profs. Universitarios, supra, una mayoría del Tribunal aplicó esa excepción y revocó una de-cisión de la Junta que había determinado que los profeso-res de la Universidad de Puerto Rico eran empleados con derecho a organizarse y a negociar colectivamente. No obs-tante, preocupados por el impacto de esta decisión sobre la paz laboral en el país, varios miembros de este Tribunal disentimos por separado.
El Juez Asociado Señor Negrón García criticó “la inge-niosa pero frágil tesis de ‘circunstancias especiales’... que sólo serviría como obstáculo para plasmar nuestro ‘rechazo de lo injusto’ ”. (Enfasis suplido y en el original.) U.P.R. v. Asoc. Pur. Profs. Universitarios, supra, pág. 404, opinión disidente del Juez Asociado Señor Negrón García. El Juez Asociado Señor Rebollo López también censuró la decisión por ser totalmente improcedente “debido a que este Tribunal no tiene jurisdicción para expresarse sobre dicho dere-cho en esta etapa de los procedimientos”. (Énfasis suprimido.) U.P.R. v. Asoc. Pur. Profs. Universitarios, supra, pág. 414, opinión disidente del Juez Asociado Señor Rebollo López.
Por nuestra parte, advertimos que la decisión del Tribunal era contraria al mandato legislativo y a la política pú-blica prevaleciente:
Al resolver lo contrario, la opinión del Tribunal pasa por alto el texto claro de nuestra Ley, el mandato de nuestra propia jurisprudencia y la fuerza persuasiva de la doctrina en la juris-dicción federal. Al concluir que en estas circunstancias tenemos *986autoridad para revisar las determinaciones de la Junta, la opi-nión del Tribunal destruye el delicado esquema que nuestra Asamblea Legislativa diseñó cuidadosamente hace casi cin-cuenta (50) años con el propósito de proteger a nuestra clase trabajadora de las tácticas dilatorias de patronos que se oponen a la sindicación de los obreros. (Escolio omitido.) U.P.R. v. Asoc. Pur. Profs. Universitarios, supra, pág. 424, opinión disidente.
Conscientes de estos señalamientos, la mayoría limitó el alcance de sus pronunciamientos “a los hechos particulares de este caso”. U.P.R. v. Asoc. Pur. Profs. Universitarios, supra. Además, en respuesta a nuestras críticas afirmó que “cualquier imputación sobre supuestos peligros para la clase obrera resultantes de ella son pura exageración sin fundamento lógico o normativo alguno”. Id.
Al extender el alcance de la excepción establecida en U.P.R. v. Asoc. Pur. Profs. Universitarios, supra, al caso de los empleados de oficina y mantenimiento del C.R.I.M., la opinión per curiam en el caso de autos confirma que los peligros que habíamos anticipado en nuestro disenso te-nían fundamentos y no eran exagerados.
hH HH h-H
Para nuestra sorpresa, en la consideración de este re-curso, la opinión per curiam del Tribunal aborda directa-mente los méritos de la controversia sin tan siquiera ana-lizar la cuestión jurisdiccional. De hecho, la opinión mayoritaria no menciona que la Junta se opuso a la expe-dición del caso precisamente por razones jurisdiccionales.
En su comparecencia ante nos, la Junta sostuvo que a tenor del ordenamiento laboral, este Tribunal no sólo no tenía jurisdicción para intervenir con la decisión que orde-naba la celebración de elecciones, sino que también por razones prudenciales no debía intervenir en esta etapa del procedimiento administrativo. En particular expresó sus serias preocupaciones con la revisión judicial a destiempo por parte de este Tribunal y advirtió que la intervención en este caso continuaría erosionando la autoridad de ese *987cuerpo administrativo en perjuicio de la clase obrera del país. Planteó la Junta:
... [N]o cuestionamos su autoridad para revisar las cuestiones de Derecho de un caso resuelto por la Junta y para decidir en última instancia si se trata o no de un “patrono” bajo la Ley 130, supra. Lo que intentamos transmitir vehementemente es la necesidad y deseabilidad de que no se continúe erosionando me-diante la aplicación de excepciones, la norma general de que los casos de representación sólo son revisables por la “vía colateral”, tal como el estatuto dictamina y según avalado por los nume-rosos precedentes judiciales federales y la sabia filosofía jurídi-ca-laboral que la sustenta. Lo que se pretende es un balance de fuerzas en que se intent[a] garantizar la oportunidad de unos emple[ados] de elegir libremente un representante sindical para ejercer el derecho constitucional a la negociación colectiva ... El tiempo que conlleva la revisión judicial directa de una determinación sobre si se es o no “patrono” bajo nuestra Ley, conlleva unos efectos detrimentales para el ejercicio del refe-rido derecho constitucional por parte de los trabajadores. La revisión judicial sólo por la vía colateral tiene el propósito de proteger los intereses de los trabajadores en asegurar un repre-sentante colectivo sin menoscabar el derecho del patrono de cuestionar si fue correcta la determinación de que les aplica nuestra Ley, lográndose así un mejor balance de intereses. (Én-fasis en el original suprimido y énfasis suplido.) Oposición a recurso de apelación, págs. 8-9
La opinión per curiam ignora esta exhortación de la Junta y de nuevo interviene a destiempo para impedir que los empleados del C.R.I.M. puedan votar en unas eleccio-nes y decidir si quieren organizarse para negociar colectivamente. Contrario a la normativa histórica a los efectos de que la revisión judicial de una orden de repre-sentación de la Junta procede sólo por la vía colateral, la opinión per curiam permite que un patrono impugne judi-cialmente antes de que se emita una orden de práctica ilícita. Con esta decisión debilitamos aún más la autoridad de la Junta y concedemos a los patronos otro instrumento para dilatar el procedimiento de elecciones y obstaculizar la negociación colectiva.
A diferencia del caso de U.P.R. v. Asoc. Pur. Profs. Universitarios, supra, los empleados que solicitaron la certifi-cación en el caso de marras no son claramente empleados *988gerenciales. Todo lo contrario, del expediente se desprende que éstos son, en su mayoría, empleados de oficina y mantenimiento. Por ende, no están palmariamente fuera del alcance de la ley, como expuso la mayoría en U.P.R. v. Asoc. Pur. Profs. Universitarios, supra, al razonar que cuando la unidad propuesta por la Junta se trate en su totalidad de empleados gerenciales, la controversia sería relativa a su jurisdicción.
Además, de la ley que creó al C.R.I.M., Ley Núm. 80 de 30 de agosto de 1991, según enmendada, 21 L.P.R.A. see. 5801 et seq., no se desprende explícitamente que ésta sea una agencia excluida de la aplicación de la Ley de Relacio-nes Laborales de Puerto Rico o cuyos empleados carezcan del derecho a sindicarse. Contrario a la normativa estable-cida en Leedom v. Kyne, supra, y en U.P.R. v. Asoc. Pur. Profs. Universitarios, supra, éste es uno de esos casos en que la Junta se ve obligada a aplicar los criterios jurispru-denciales para determinar si se trata de un “patrono” cu-bierto por la Ley de Relaciones Laborales de Puerto Rico. Ésta es una de las dependencias del Gobierno que caen dentro del área gris de dicha legislación y debemos abste-nernos en esta etapa de los procedimientos de revisar la determinación inicial de la agencia especializada en estos asuntos. Claramente esta decisión requiere un conoci-miento particular del asunto y en esta etapa debemos ser deferentes a su determinaciones.
Al resolver contrario al texto y al espíritu de la ley, el Tribunal le concede al patrono una herramienta poderosí-sima para dilatar la celebración de elecciones e impedir que los obreros ejerzan sus derechos a organizarse en unio-nes y a negociar colectivamente. Una vez más, nuestra in-tervención a destiempo tiende a frustrar los intentos de los empleados de ejercer esos derechos y contribuye a la de-mora en el proceso de organización laboral. Recordemos que si hay un área del derecho laboral en la cual la implan-tación debe ser expedita, ésta es los asuntos electorales *989reglamentados por la Ley de Relaciones del Trabajo de Puerto Rico. Helfeld, supra, pág. 840.
Por las razones que anteceden, disentimos del curso de acción seguido por la mayoría y reafirmamos nuestra posi-ción de que, en casos como éste, este Tribunal carece de jurisdicción para considerar la apelación en esta etapa de los procedimientos.
A modo de epílogo reproducimos nuestra expresiones, vertidas en la opinión disidente en U.P.R. v. Asoc. Pur. Profs. Universitarios, supra, pág. 424, a los efectos de que:
... [L]a opinión del Tribunal pasa por alto el texto claro de nuestra Ley, el mandato de nuestra propia jurisprudencia y la fuerza persuasiva de la doctrina en la jurisdicción federal. Al concluir que en estas circunstancias tenemos autoridad para revisar las determinaciones de la Junta, la opinión del Tribunal destruye el delicado esquema que nuestra Asamblea Legisla-tiva diseñó cuidadosamente hace casi cincuenta (50) años con el propósito de proteger a nuestra clase trabajadora de las tácti-cas dilatorias de los patronos que se oponen a la sindicación de los obreros. Aparte de los posibles méritos que sustantivamente pueda tener la posición de la [parte recurrente], por virtud del claro mandato de nuestra legislación, estamos obligados a abs-tenernos de revisar las conclusiones de la Junta. (Escolio omitido.)

 Dicho inciso disponía lo siguiente:
“d) Mediante recurso de apelación [el Tribunal Supremo] revisará las decisio-nes de los siguientes organismos administrativos: Junta Azucarera, Junta de Salario Mínimo, Junta de Relaciones del Trabajo y Comisión Industrial, de conformidad a lo dispuesto por ... la Ley Núm. 170 de 12 de agosto de 1988, según enmendada, cono-cida como “Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico.” 1994 (Parte 3) Leyes de Puerto Rico 2807.


 A los mismos efectos se refirió la profesora Torres Peralta al expresar: “The orders of the local and federal boards in regard to questions of representation are not as a general rule directly reviewable by the courts, inasmuch as they are not final orders. Review of this type of proceedings can be had only as an incident to the review of an order of the board in connection with its power to prevent unfair labor practices.” (Escolio omitido.) S. Torres Peralta, The Regulation of the Field of Labor Relations in the Commonwealth of Puerto Rico, 18 Rev. C. Abo. P.R. 117, 162 (1958).